             Case 20-10256-KBO   Doc 424-2   Filed 07/16/20   Page 1 of 16




                                   EXHIBIT A




26777570.1
                            Case 20-10256-KBO         Doc 424-2       Filed 07/16/20    Page 2 of 16
             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                       RODNEY SQUARE
                                                   1000 NORTH KING STREET
                                                 WILMINGTON, DELAWARE 19801

                                                        P.O. BOX 391
                                               WILMINGTON, DELAWARE 19899-0391
(302) 571-6600                                                                                         (302) 571-1253 FAX
(800) 253-2234 (DE ONLY)                             TAX I.D. NO. XX-XXXXXXX                                 www.ycst.com



Writer's Direct Dial                                                                                      Writer's E-Mail
(302) 571-6707                                                                                         pmorgan@ycst.com




Earth Fare, Inc.                                                      Invoice Date:                  July 15, 2020
220 Continuum Drive                                                   Invoice Number:                   50016539
Fletcher, NC 28732                                                    Matter Number:                 100312.1001



Re: Debtor Representation
Billing Period Through June 30, 2020

CURRENT INVOICE


                       Professional Services                                    $        26,116.00

                       Disbursements                                            $           136.26

                       Total Due                                                $        26,252.26




                                                                                                            Page Number 1
                         Case 20-10256-KBO        Doc 424-2        Filed 07/16/20     Page 3 of 16
Earth Fare, Inc.                                                   Invoice Date:                  July 15, 2020
                                                                   Invoice Number:                   50016539
                                                                   Matter Number:                 100312.1001

Time Detail

Task Code:         B001       Case Administration

Date          Initials        Description                                    Hours         Rate      Amount
06/09/20      SREIL           Emails with M. Doss re: draft motion to         0.20       525.00       105.00
                              convert
06/09/20      MDOSS           Draft motion to convert                          0.60      375.00       225.00
06/09/20      MDOSS           Emails with S. Greecher and S. Reil re:          0.30      375.00       112.50
                              motion to convert
06/09/20      SGREE           Emails to/from M. Doss re: preparation           0.20      715.00       143.00
                              of draft motion to convert

                                                           Total               1.30                   585.50

Task Code:         B002       Court Hearings

Date          Initials        Description                                    Hours         Rate      Amount
06/08/20      BWALT           Circulate transcript of status conference       0.10       305.00        30.50
06/26/20      BWALT           Prepare and file certification of counsel       0.40       305.00       122.00
                              for 7/28/20 omnibus hearing and upload
                              order
06/26/20      BWALT           Email from court re: 7/28/20 omnibus             0.10      305.00         30.50
                              hearing date
06/26/20      SGREE           Review/execute certification of counsel          0.20      715.00       143.00
                              re: hearing date (.1); emails with B.
                              Walters re: same (.1)

                                                           Total               0.80                   326.00

Task Code:         B003       Cash Collateral/DIP Financing

Date          Initials        Description                                    Hours         Rate      Amount
06/01/20      SGREE           Multiple emails to/from S.                      0.90       715.00       643.50
                              Tetro/FTI/client re: cash collateral
                              budget reconciliation (.5); review
                              documents/correspondence re: same
                              (.2); emails with FTI/board re: updates
                              on process (.2)
06/05/20      SGREE           Emails to/from counsel to lenders/client         0.30      715.00       214.50
                              re: payment of lender fees

                                                           Total               1.20                   858.00




                                                                                                       Page Number 2
                        Case 20-10256-KBO        Doc 424-2        Filed 07/16/20     Page 4 of 16
Earth Fare, Inc.                                                  Invoice Date:                  July 15, 2020
                                                                  Invoice Number:                   50016539
                                                                  Matter Number:                 100312.1001


Task Code:         B004      Schedules & Statements, U.S. Trustee Reports

Date         Initials        Description                                    Hours         Rate      Amount
06/01/20     AMIEL           Emails with S. Reil re: monthly                 0.10       490.00        49.00
                             operating report
06/01/20     SREIL           Review and provide comments to draft             0.30      525.00       157.50
                             monthly operating report
06/02/20     SGREE           Review documents/correspondence re:              0.30      715.00       214.50
                             draft May monthly operating report
06/03/20     AMIEL           Emails with S. Reil and client re:               0.10      490.00         49.00
                             comments to monthly operating report
06/03/20     SREIL           Review and reply to emails from                  0.20      525.00       105.00
                             company re: monthly operating report
06/04/20     AMIEL           Emails with YCST and client re:                  0.20      490.00         98.00
                             monthly operating report
06/04/20     SGREE           Review documents/correspondence (.2);            0.40      715.00       286.00
                             emails to/from client re: monthly
                             operating report data (.2)
06/05/20     SREIL           Emails with company and D. Willis re:            0.10      525.00         52.50
                             monthly operating report
06/08/20     AMIEL           Emails with S. Reil and M. Harvey re:            0.10      490.00         49.00
                             monthly operating report
06/08/20     SREIL           Emails with company re: monthly                  0.10      525.00         52.50
                             operating report
06/12/20     SREIL           Email with M. Harvey re: monthly                 0.10      525.00         52.50
                             operating report
06/15/20     SGREE           Emails to/from client/S. Reil re: May            0.30      715.00       214.50
                             monthly operating report comments
06/15/20     SREIL           Call with M. Harvey re: monthly                  0.60      525.00       315.00
                             operating report (.2); emails with S.
                             Greecher re: same (.1); review and
                             coordinate filing of same (.3)
06/15/20     BWALT           Email from/to S. Reil; file monthly              0.20      305.00         61.00
                             operating report for May and email to
                             the UST

                                                          Total               3.10                  1,756.00

Task Code:         B005      Lease/Executory Contract Issues

Date         Initials        Description                                    Hours         Rate      Amount
06/11/20     BWALT           Forward correspondence from E.                  0.10       305.00        30.50
                             Dechant to S. Greecher, S. Reil, A.
                             Mielke, and M. Doss re: rejected lease
06/11/20     SREIL           Emails with M. Doss, S. Greecher and             0.20      525.00       105.00
                             counsel for a certain landlord re: rent

                                                                                                      Page Number 3
                      Case 20-10256-KBO         Doc 424-2        Filed 07/16/20     Page 5 of 16
Earth Fare, Inc.                                                 Invoice Date:                  July 15, 2020
                                                                 Invoice Number:                   50016539
                                                                 Matter Number:                 100312.1001

Date         Initials      Description                                     Hours         Rate      Amount
06/11/20     MDOSS         Emails with S. Reil, client and                  0.20       375.00        75.00
                           landlord’s counsel re: security deposit
06/12/20     SREIL         Emails with M. Harvey and M. Doss re:             0.10      525.00         52.50
                           stipulation re: landlord claim
06/15/20     MDOSS         Draft stipulation and order re: rent set          1.00      375.00       375.00
                           off
06/16/20     MDOSS         Draft stipulation and order re: rent set-         0.80      375.00       300.00
                           off
06/16/20     MDOSS         Emails with S. Reil, S. Greecher, client,         0.60      375.00       225.00
                           and landlord’s counsel re: rent set-off
                           stipulation and order
06/27/20     SGREE         Review documents/correspondence re:               0.20      715.00       143.00
                           lease termination documentation
06/29/20     MDOSS         Emails with S. Reil and landlord’s                0.20      375.00         75.00
                           counsel re: rent set-off stipulation and
                           order
06/29/20     SREIL         Email from counsel to landlord and to             0.10      525.00         52.50
                           M. Doss re: stipulation

                                                         Total               3.50                  1,433.50

Task Code:         B006    Use, Sale or Lease of Property (363 issues)

Date         Initials      Description                                     Hours         Rate      Amount
06/09/20     MDOSS         Research and emails with S. Reil re: sale        0.40       375.00       150.00
                           of closed store
06/10/20     SGREE         Emails to/from DJ3 re: IP registration            0.20      715.00       143.00
                           request
06/10/20     MDOSS         Call with individual interested in                0.10      375.00         37.50
                           purchasing store location
06/15/20     SGREE         Emails to/from counsel to RGOP/client             0.20      715.00       143.00
                           re: execution of lease termination
                           document
06/17/20     SGREE         Call/emails with counsel to DJ3 re: IP            0.50      715.00       357.50
                           assignment agreement issues
06/17/20     SREIL         Emails with company and counsel to                0.30      525.00       157.50
                           interested party re: document request
06/18/20     SGREE         Emails to/from counsel to RGOP/M.                 0.20      715.00       143.00
                           Harvey re: execution of release per lease
                           termination agreement
06/19/20     SGREE         Emails to/from counsel to Gator/client            0.20      715.00       143.00
                           re: question on inventory sold
06/19/20     SGREE         Review IP assignment agreement (.4);              0.60      715.00       429.00
                           emails with C. Goad re: same (.2)



                                                                                                     Page Number 4
                        Case 20-10256-KBO         Doc 424-2         Filed 07/16/20     Page 6 of 16
Earth Fare, Inc.                                                    Invoice Date:                  July 15, 2020
                                                                    Invoice Number:                   50016539
                                                                    Matter Number:                 100312.1001

Date         Initials        Description                                      Hours         Rate      Amount
06/22/20     SGREE           Emails to/from client/counsel to                  0.40       715.00       286.00
                             Gainesville landlord re: equipment in
                             property
06/23/20     SGREE           Emails to/from FTI/counsel to DJ3 re:              0.20      715.00       143.00
                             IP assignment agreement execution

                                                          Total                 3.30                  2,132.50

Task Code:         B007      Claims Analysis, Objections and Resolutions

Date         Initials        Description                                      Hours         Rate      Amount
06/01/20     MDOSS           Emails with client, S. Greecher, and              0.20       375.00        75.00
                             503(b)(9) claimant re: asserted claim
06/02/20     SGREE           Emails to/from counsel to Piedmont                 0.20      715.00       143.00
                             Graphics re: 503(b)(9) claim
06/03/20     MDOSS           Emails with S. Reil and client re:                 0.30      375.00       112.50
                             invoice received for client
06/03/20     MDOSS           Emails with client and 503(b)(9)                   0.20      375.00         75.00
                             claimant re: analysis of 503(b)(9) claim
06/03/20     SGREE           Review documents/correspondence re:                0.20      715.00       143.00
                             Piedmont 503(b)(9) claim
06/05/20     MDOSS           Emails with client re: analysis of                 0.20      375.00         75.00
                             503(b)(9) claim
06/08/20     SREIL           Emails with claims agent re: claims                0.10      525.00         52.50
                             register
06/08/20     MDOSS           Emails with S. Reil, client and vendor             0.30      375.00       112.50
                             re: invoice received for prepetition
                             services
06/08/20     MDOSS           Emails with client and 503(b)(9)                   0.20      375.00         75.00
                             claimant re: analysis of 503(b)(9) claim
06/09/20     BWALT           Email from/to Locknet re: deadline to              0.10      305.00         30.50
                             file proof of claim
06/09/20     SREIL           Reply to emails from M. Doss re:                   0.20      525.00       105.00
                             503(b)(9) claims
06/09/20     MDOSS           Draft 503(b)(9) order re: Piedmont                 1.00      375.00       375.00
                             Graphics
06/09/20     MDOSS           Emails with S. Greecher and S. Reil re:            0.10      375.00         37.50
                             503(b)(9) order re: Piedmont Graphics
06/09/20     SGREE           Emails to/from M. Doss/counsel to                  0.40      715.00       286.00
                             claimant re: 503(b)(9) claim
                             reconciliation (.3); review proposed
                             order re: same (.1)
06/10/20     SGREE           Emails to/from A. Mielke/client re:                0.20      715.00       143.00
                             Ohio workers' comp claim reconciliation
06/10/20     MDOSS           Emails with client and 503(b)(9)                   0.20      375.00         75.00
                             claimant re: analysis of 503(b)(9) claim
                                                                                                        Page Number 5
                     Case 20-10256-KBO         Doc 424-2        Filed 07/16/20     Page 7 of 16
Earth Fare, Inc.                                                Invoice Date:                  July 15, 2020
                                                                Invoice Number:                   50016539
                                                                Matter Number:                 100312.1001

Date         Initials     Description                                     Hours         Rate      Amount
06/10/20     MDOSS        Emails with vendor re: invoice received          0.20       375.00        75.00
                          for prepetition services
06/11/20     SGREE        Emails to/from counsel to HQ                      0.30      715.00       214.50
                          landlord/S. Reil re: claim reconciliation
06/11/20     MDOSS        Emails and call with S. Reil re: invoice          0.30      375.00       112.50
                          received for prepetition services
06/11/20     MDOSS        Call and emails with vendor re: invoice           0.50      375.00       187.50
                          received for prepetition services
06/12/20     MDOSS        Emails with S. Greecher, S. Reil,                 0.60      375.00       225.00
                          Piedmont Graphics, lenders’ counsel,
                          and the committee's counsel re:
                          503(b)(9) order re: Piedmont Graphics
06/15/20     MDOSS        Emails with vendor re: invoice received           0.20      375.00         75.00
                          for prepetition services
06/16/20     SGREE        Review draft certification/order re: HQ           0.40      715.00       286.00
                          security deposit set-off (.2); emails with
                          M. Doss re: same (.2)
06/16/20     SREIL        Review stipulation, proposed order, and           0.60      525.00       315.00
                          related certification of counsel re: setoff
                          (.5); emails with M. Doss re: same (.1)
06/19/20     SGREE        Multiple emails to/from FTI/client re:            0.90      715.00       643.50
                          503(b)(9) analysis (.4); review
                          documents/correspondence re: same
                          (.3); emails with counsel to committee
                          re: same (.2)
06/19/20     MDOSS        Emails with S. Greecher, S. Reil, and             0.20      375.00         75.00
                          Epiq re: bar date notices
06/23/20     MDOSS        Emails and calls with S. Greecher, S.             0.50      375.00       187.50
                          Reil, Piedmont Graphics, lenders’
                          counsel, and the committee's counsel re:
                          503(b)(9) order re: Piedmont Graphics
06/23/20     SREIL        Emails with M. Doss re: personal injury           0.10      525.00         52.50
                          claimant
06/23/20     SREIL        Emails with M. Doss and S. Greecher               0.60      525.00       315.00
                          503(b)(9) claim (.2) and review
                          reconciliation and back-up
                          documentation re: same (.4)
06/24/20     SREIL        Emails with M. Doss re: personal injury           0.10      525.00         52.50
                          claim
06/24/20     MDOSS        Emails with S. Greecher, S. Reil, FTI,            0.20      375.00         75.00
                          and company re: 503(b)(9) order re:
                          Piedmont Graphics
06/24/20     SGREE        Emails to/from M. Doss/S. Reil re:                0.20      715.00       143.00
                          Piedmont 503(b)(9) claim
06/25/20     SGREE        Call/emails with Georgia Air re:                  0.30      715.00       214.50
                          prepetition claim

                                                                                                    Page Number 6
                        Case 20-10256-KBO          Doc 424-2        Filed 07/16/20     Page 8 of 16
Earth Fare, Inc.                                                    Invoice Date:                  July 15, 2020
                                                                    Invoice Number:                   50016539
                                                                    Matter Number:                 100312.1001

Date         Initials        Description                                      Hours         Rate      Amount
06/25/20     SREIL           Call with insurer re: litigation claims           0.20       525.00       105.00
06/27/20     SGREE           Review draft pleadings re: claims bar              0.40      715.00       286.00
                             date (.2); email M. Doss re: same (.2)
06/29/20     MDOSS           Revise bar date motion                             2.50      375.00       937.50
06/29/20     MDOSS           Emails with S. Greecher, S. Reil,                  0.10      375.00         37.50
                             Piedmont Graphics, and client re:
                             503(b)(9) order re: Piedmont Graphics
06/30/20     SGREE           Emails to/from counsel to                          0.50      715.00       357.50
                             committee/FTI re: PACA/PASA claim
                             payments (.3); review
                             documents/correspondence re: same (.2)
06/30/20     SGREE           Review/comment on draft bar date                   0.70      715.00       500.50
                             motion (.5); emails with M.
                             Doss/client/FTI re: same (.2)
06/30/20     SGREE           Emails to/from M. Doss re: Piedmont                0.20      715.00       143.00
                             Graphics 503(b)(9) reconciliation
06/30/20     MDOSS           Emails with S. Reil, S. Greecher, client,          0.50      375.00       187.50
                             and Piedmont Graphics re: 503(b)(9)
                             order re: Piedmont Graphics

                                                            Total             15.40                   7,719.00

Task Code:         B009      Stay Relief Matters

Date         Initials        Description                                      Hours         Rate      Amount
06/16/20     MDOSS           Emails and call with S. Reil re:                  0.20       375.00        75.00
                             plaintiff’s request for stay relief
06/19/20     SGREE           Review Jones stay relief motion (.2);              0.30      715.00       214.50
                             emails with M. Doss re: same (.1)
06/19/20     AMIEL           Emails with M. Doss and S. Greecher                0.10      490.00         49.00
                             re: relief from stay
06/19/20     BWALT           Update docket, circulate motion for stay           0.20      305.00         61.00
                             relief (Jones)
06/22/20     SGREE           Email M. Doss re: Florida personal                 0.20      715.00       143.00
                             injury stay relief request
06/22/20     MDOSS           Call with counsel for personal injury              0.20      375.00         75.00
                             plaintiff re: stay relief stipulation/order
06/23/20     MDOSS           Emails with S. Reil, company, and FTI              0.30      375.00       112.50
                             re: stay relief stipulations and orders
06/23/20     AMIEL           Emails with creditor's counsel re: utility         0.10      490.00         49.00
                             payment
06/23/20     MDOSS           Emails and call with S. Reil and                   0.50      375.00       187.50
                             plaintiffs’ counsel re: stay relief
                             stipulation and agreed order
06/23/20     MDOSS           Draft stay relief stipulations and order           0.20      375.00         75.00


                                                                                                        Page Number 7
                      Case 20-10256-KBO         Doc 424-2        Filed 07/16/20     Page 9 of 16
Earth Fare, Inc.                                                 Invoice Date:                  July 15, 2020
                                                                 Invoice Number:                   50016539
                                                                 Matter Number:                 100312.1001

Date         Initials      Description                                     Hours         Rate      Amount
06/24/20     MDOSS         Emails with S. Reil and plaintiffs’              0.30       375.00       112.50
                           counsel re: stay relief stipulation and
                           agreed order
06/24/20     MDOSS         Draft stay relief stipulations and orders         0.70      375.00       262.50

                                                         Total               3.30                  1,416.50

Task Code:         B011    Other Adversary Proceedings

Date         Initials      Description                                     Hours         Rate      Amount
06/09/20     BWALT         Prepare suggestion of bankruptcy in              0.90       305.00       274.50
                           Hernstrom case (Circuit court, Orange
                           County, Florida) and email to M. Doss
06/10/20     SGREE         Review/execute suggestion of                      0.10      715.00         71.50
                           bankruptcy re: Florida litigation filed
06/10/20     MDOSS         Revise suggestion of bankruptcy                   0.20      375.00         75.00
06/10/20     MDOSS         Emails with S. Greecher, S. Reil, and B.          0.20      375.00         75.00
                           Walters re: legal action and suggestion
                           of bankruptcy
06/11/20     BWALT         Email and regular mail the suggestion of          0.20      305.00         61.00
                           bankruptcy to Hernstrom counsel
                           (Circuit court, Orange County Florida)
06/12/20     BWALT         Email from/to J. Bleakley re: notice of           0.10      305.00         30.50
                           suggestion of bankruptcy
06/12/20     BWALT         Telephone call from J. Bleakley re: stay          0.20      305.00         61.00
                           relief (Hernstrom) and email to S.
                           Greecher, and M. Doss re: same
06/12/20     SREIL         Emails with S. Greecher and M. Harvey             0.20      525.00       105.00
                           re: document request
06/16/20     MDOSS         Emails with S. Reil and B. Walters re:            0.20      375.00         75.00
                           suggestion of bankruptcy
06/19/20     MDOSS         Emails with S. Reil and B. Walters re:            0.10      375.00         37.50
                           suggestion of bankruptcy
06/23/20     MDOSS         Emails with S. Reil and B. Walters re:            0.10      375.00         37.50
                           suggestion of bankruptcy
06/24/20     BWALT         Draft suggestion of bankruptcy for                1.20      305.00       366.00
                           O'Rouke (OH Summit County) and
                           emails with M. Doss
06/24/20     MDOSS         Emails with B. Walters and S. Reil re:            0.30      375.00       112.50
                           suggestion of bankruptcy

                                                         Total               4.00                  1,382.00




                                                                                                     Page Number 8
                      Case 20-10256-KBO         Doc 424-2        Filed 07/16/20     Page 10 of 16
Earth Fare, Inc.                                                 Invoice Date:                  July 15, 2020
                                                                 Invoice Number:                   50016539
                                                                 Matter Number:                 100312.1001


Task Code:         B012    Plan and Disclosure Statement

Date         Initials      Description                                     Hours         Rate       Amount
06/02/20     SGREE         Call with counsel to committee re: status        0.20       715.00        143.00
                           of settlement discussions
06/04/20     SGREE         Emails to/from C. Goad re: status of              0.30      715.00        214.50
                           negotiations (.2); call with S. Tetro re:
                           same (.1)
06/05/20     SGREE         Emails to/from counsel to lenders/FTI             0.30      715.00        214.50
                           re: plan negotiations/waterfall analysis
06/08/20     SGREE         Emails to/from C. Goad (.2) and counsel           0.30      715.00        214.50
                           to lenders (.1) re: plan/waterfall issues
06/12/20     SGREE         Emails to/from client/counsel to lenders          0.40      715.00        286.00
                           re: update on plan negotiations
06/15/20     SGREE         Emails to/from board member re: update            0.20      715.00        143.00
                           on process
06/19/20     SGREE         Call with counsel to committee re: plan           1.00      715.00        715.00
                           negotiation (.2); call with counsel to
                           lenders (.2); emails with client/FTI/M.
                           Doss re: same (.4); emails with S.
                           Panagos re: same (.2)
06/26/20     SGREE         Emails to/from client (.2) and call with          0.90      715.00        643.50
                           counsel to committee (.2) re: updates on
                           plan negotiations; call re: same (.5)
06/30/20     SGREE         Review draft waterfall/plan budget (.2);          0.90      715.00        643.50
                           emails to/from FTI re: same (.3); emails
                           to/from counsel to lenders/UCC re:
                           same (.4)

                                                         Total               4.50                   3,217.50

Task Code:         B013    Creditor Inquiries

Date         Initials      Description                                     Hours         Rate       Amount
06/01/20     BWALT         Forward correspondence from Mountain             0.10       305.00         30.50
                           Xpress to S. Greecher and M. Doss
06/03/20     SREIL         Emails with M. Doss re: creditor inquiry          0.10      525.00         52.50
06/11/20     SREIL         Call with M. Doss re: creditor inquiry            0.10      525.00         52.50
06/16/20     SREIL         Call with M. Doss re: creditor inquiry            0.10      525.00         52.50
06/19/20     SREIL         Emails with M. Doss re: creditor inquiry          0.10      525.00         52.50
06/23/20     SREIL         Calls with M. Doss re: creditor inquiries         0.20      525.00        105.00
06/24/20     BWALT         Telephone call from M. Blagdon re:                0.20      305.00         61.00
                           address change and email to claims
                           agent
06/26/20     BWALT         Email from H. Kuhl re: case status                0.10      305.00         30.50


                                                                                                      Page Number 9
                      Case 20-10256-KBO       Doc 424-2         Filed 07/16/20      Page 11 of 16
Earth Fare, Inc.                                                 Invoice Date:                  July 15, 2020
                                                                 Invoice Number:                   50016539
                                                                 Matter Number:                 100312.1001

                                                        Total                1.00                    437.00

Task Code:         B014    General Corporate Matters

Date         Initials      Description                                     Hours         Rate       Amount
06/15/20     SGREE         Review draft restructuring committee             0.20       715.00        143.00
                           minutes
06/17/20     SREIL         Review emails from company/insurer                0.10      525.00         52.50
                           re: insurance matters

                                                        Total                0.30                    195.50

Task Code:         B015    Employee Matters

Date         Initials      Description                                     Hours         Rate       Amount
06/10/20     AMIEL         Emails with creditor re: workers                 0.20       490.00         98.00
                           compensation policy payments (.1);
                           emails with YCST team and client re:
                           same (.1)
06/12/20     SGREE         Review documents (.2); emails to/from             0.40      715.00        286.00
                           M. Harvey re: response to subpoena for
                           employee records (.2)

                                                        Total                0.60                    384.00

Task Code:         B017    Retention of Professionals/Fee Issues

Date         Initials      Description                                     Hours         Rate       Amount
06/03/20     MROMA         File YCST's third monthly fee                    0.30       295.00         88.50
                           application for April 2020
06/03/20     SGREE         Review/coordinate filing/service of               0.30      715.00        214.50
                           YCST April fee application
06/03/20     BWALT         Coordinate service of YCST's third                0.10      305.00         30.50
                           monthly fee application
06/10/20     SREIL         Review Epiq fee application and emails            0.20      525.00        105.00
                           with M. Doss and Epiq re: same
06/10/20     AMIEL         Emails with YCST team and R.                      0.10      490.00         49.00
                           Amporfro re: fee application
06/10/20     MDOSS         Emails with S. Reil, B. Walters and               0.30      375.00        112.50
                           Epiq re: Epiq fee application
06/10/20     MDOSS         Review and provide comments on Epiq               0.60      375.00        225.00
                           fee application
06/11/20     BWALT         Emails with M. Doss, finalize for filing          0.40      305.00        122.00
                           and coordinate service of Epiq's first
                           monthly fee application
06/11/20     MDOSS         Revise and coordinating filing of Epiq            0.80      375.00        300.00
                           fee application


                                                                                                     Page Number 10
                    Case 20-10256-KBO         Doc 424-2         Filed 07/16/20     Page 12 of 16
Earth Fare, Inc.                                                Invoice Date:                  July 15, 2020
                                                                Invoice Number:                   50016539
                                                                Matter Number:                 100312.1001

Date         Initials    Description                                      Hours         Rate       Amount
06/18/20     SGREE       Emails to/from counsel to committee/M.            0.30       715.00        214.50
                         Harvey re: member expense
                         reimbursement
06/23/20     SGREE       Emails to/from C. Goad re: Alvarez &               0.20      715.00        143.00
                         Marsal fee application/payments (.2);
                         review docket re: same (.1)
06/24/20     BWALT       Emails with M. Girello, and S. Greecher            0.20      305.00         61.00
                         re: first interim fee request of debtor's
                         professionals
06/24/20     MGIRE       Confer with B. Walters re: assistance in           0.90      305.00        274.50
                         preparing debtors' professionals' first
                         interim fee request (.1); review interim
                         compensation procedures order (.1);
                         review docket as to debtors'
                         professionals' monthly fee applications
                         filed (.1) and draft debtors'
                         professionals' first interim fee request
                         (.6)
06/24/20     SGREE       Emails to/from B. Walters re: interim              0.20      715.00        143.00
                         fee application/hearing issues
06/25/20     BWALT       File certificate of no objection for YCST          0.40      305.00        122.00
                         fee application (.2); and update debtors'
                         first interim fee request (.2)
06/25/20     SGREE       Review draft interim fee application               0.20      715.00        143.00
06/25/20     SGREE       Review/execute certificate of no                   0.20      715.00        143.00
                         objection re: YCST May fee application
                         (.1); emails with B. Walters re: same
                         (.1)
06/26/20     BWALT       Email from court re: hearing date for              0.60      305.00        183.00
                         interim fees and email to S. Greecher re:
                         review and authorization to file debtors'
                         first interim fee request (.3); Finalize for
                         filing and coordinate service of debtors'
                         first interim fee request (.3)
06/26/20     SGREE       Review/execute interim fee application             0.40      715.00        286.00
                         (.2); emails to/from B. Walters re: same
                         (.2)

                                                        Total               6.70                   2,960.00




                                                                                                    Page Number 11
                       Case 20-10256-KBO           Doc 424-2         Filed 07/16/20      Page 13 of 16
Earth Fare, Inc.                                                     Invoice Date:                      July 15, 2020
                                                                     Invoice Number:                       50016539
                                                                     Matter Number:                     100312.1001


Task Code:         B018        Fee Application Preparation

Date         Initials          Description                                     Hours          Rate         Amount
06/03/20     MROMA             Draft YCST's third monthly fee                   1.10        295.00          324.50
                               application for April 2020; send to B.
                               Cleary and S. Greecher for review/sign
                               off for filing
06/15/20     SGREE             Review YCST May fee application for               0.40       715.00          286.00
                               privilege/accuracy/compliance with
                               local rules (.3); emails with M. Romano
                               re: same (.1)
06/30/20     MROMA             Draft YCST's fourth monthly fee                   0.90       295.00          265.50
                               application for May 2020
06/30/20     SGREE             Emails to/from M. Romano re: YCST                 0.20       715.00          143.00
                               May fee application preparation

                                                             Total               2.60                      1,019.00

Task Code:         B020        Utility Services

Date         Initials          Description                                     Hours          Rate         Amount
06/16/20     AMIEL             Emails with client (.1) and opposing             0.20        490.00           98.00
                               counsel (.1) re: utility payments
06/18/20     AMIEL             Emails with client and opposing counsel           0.10       490.00            49.00
                               re: utility payment
06/24/20     AMIEL             Emails with creditors' counsel (.1) and           0.20       490.00            98.00
                               client (.1) re: payment of utility claim
06/25/20     AMIEL             Emails with client re: payment of utility         0.10       490.00            49.00
                               claim

                                                             Total               0.60                       294.00


Timekeeper Summary

Initials           Name                  Timekeeper Title                       Hours            Rate         Amount
AMIEL              Allison S. Mielke     Associate                                1.60         490.00           784.00
BWALT              Brenda Walters        Paralegal                                5.90         305.00         1,799.50
MDOSS              Malak S. Doss         Associate                               17.90         375.00         6,712.50
MROMA              Melissa Romano        Paralegal                                2.30         295.00           678.50
MGIRE              Michael Girello       Paralegal                                0.90         305.00           274.50
SGREE              Sean T. Greecher      Partner                                 18.30         715.00        13,084.50
SREIL              Shane M. Reil         Associate                                5.30         525.00         2,782.50

Total                                                                              52.20                    $26,116.00




                                                                                                            Page Number 12
                    Case 20-10256-KBO    Doc 424-2     Filed 07/16/20     Page 14 of 16
Earth Fare, Inc.                                        Invoice Date:                 July 15, 2020
                                                        Invoice Number:                  50016539
                                                        Matter Number:                100312.1001

Task Summary

Task Code:B001                Case Administration

Name                          Timekeeper Title                  Hours          Rate       Amount
Sean T. Greecher              Partner                            0.20        715.00        143.00
Malak S. Doss                 Associate                          0.90        375.00        337.50
Shane M. Reil                 Associate                          0.20        525.00        105.00

Total                                                            1.30                      585.50

Task Code:B002                Court Hearings

Name                          Timekeeper Title                  Hours          Rate       Amount
Sean T. Greecher              Partner                            0.20        715.00        143.00
Brenda Walters                Paralegal                          0.60        305.00        183.00

Total                                                            0.80                      326.00

Task Code:B003                Cash Collateral/DIP Financing

Name                          Timekeeper Title                  Hours          Rate       Amount
Sean T. Greecher              Partner                            1.20        715.00        858.00

Total                                                            1.20                      858.00

Task Code:B004                Schedules & Statements, U.S. Trustee Reports

Name                          Timekeeper Title                  Hours          Rate       Amount
Sean T. Greecher              Partner                            1.00        715.00        715.00
Allison S. Mielke             Associate                          0.50        490.00        245.00
Shane M. Reil                 Associate                          1.40        525.00        735.00
Brenda Walters                Paralegal                          0.20        305.00         61.00

Total                                                            3.10                     1,756.00

Task Code:B005                Lease/Executory Contract Issues

Name                          Timekeeper Title                  Hours          Rate       Amount
Sean T. Greecher              Partner                            0.20        715.00         143.00
Malak S. Doss                 Associate                          2.80        375.00       1,050.00
Shane M. Reil                 Associate                          0.40        525.00         210.00
Brenda Walters                Paralegal                          0.10        305.00          30.50

Total                                                            3.50                     1,433.50




                                                                                            Page Number 13
                    Case 20-10256-KBO     Doc 424-2      Filed 07/16/20     Page 15 of 16
Earth Fare, Inc.                                          Invoice Date:                 July 15, 2020
                                                          Invoice Number:                  50016539
                                                          Matter Number:                100312.1001


Task Code:B006                Use, Sale or Lease of Property (363 issues)

Name                          Timekeeper Title                   Hours          Rate        Amount
Sean T. Greecher              Partner                             2.50        715.00        1,787.50
Malak S. Doss                 Associate                           0.50        375.00          187.50
Shane M. Reil                 Associate                           0.30        525.00          157.50

Total                                                              3.30                     2,132.50

Task Code:B007                Claims Analysis, Objections and Resolutions

Name                          Timekeeper Title                   Hours          Rate        Amount
Sean T. Greecher              Partner                             4.90        715.00        3,503.50
Malak S. Doss                 Associate                           8.50        375.00        3,187.50
Shane M. Reil                 Associate                           1.90        525.00          997.50
Brenda Walters                Paralegal                           0.10        305.00           30.50

Total                                                             15.40                     7,719.00

Task Code:B009                Stay Relief Matters

Name                          Timekeeper Title                   Hours          Rate        Amount
Sean T. Greecher              Partner                             0.50        715.00         357.50
Allison S. Mielke             Associate                           0.20        490.00          98.00
Malak S. Doss                 Associate                           2.40        375.00         900.00
Brenda Walters                Paralegal                           0.20        305.00          61.00

Total                                                              3.30                     1,416.50

Task Code:B011                Other Adversary Proceedings

Name                          Timekeeper Title                   Hours          Rate        Amount
Sean T. Greecher              Partner                             0.10        715.00          71.50
Malak S. Doss                 Associate                           1.10        375.00         412.50
Shane M. Reil                 Associate                           0.20        525.00         105.00
Brenda Walters                Paralegal                           2.60        305.00         793.00

Total                                                              4.00                     1,382.00

Task Code:B012                Plan and Disclosure Statement

Name                          Timekeeper Title                   Hours          Rate        Amount
Sean T. Greecher              Partner                             4.50        715.00        3,217.50

Total                                                              4.50                     3,217.50

Task Code:B013                Creditor Inquiries

Name                          Timekeeper Title                   Hours          Rate        Amount
Shane M. Reil                 Associate                           0.60        525.00         315.00
Brenda Walters                Paralegal                           0.40        305.00         122.00


                                                                                              Page Number 14
                    Case 20-10256-KBO     Doc 424-2      Filed 07/16/20     Page 16 of 16
Earth Fare, Inc.                                          Invoice Date:                 July 15, 2020
                                                          Invoice Number:                  50016539
                                                          Matter Number:                100312.1001

Task Code:B013                Creditor Inquiries

Name                          Timekeeper Title                  Hours           Rate        Amount
Total                                                            1.00                        437.00

Task Code:B014                General Corporate Matters

Name                          Timekeeper Title                  Hours           Rate        Amount
Sean T. Greecher              Partner                            0.20         715.00         143.00
Shane M. Reil                 Associate                          0.10         525.00          52.50

Total                                                             0.30                       195.50

Task Code:B015                Employee Matters

Name                          Timekeeper Title                  Hours           Rate        Amount
Sean T. Greecher              Partner                            0.40         715.00         286.00
Allison S. Mielke             Associate                          0.20         490.00          98.00

Total                                                             0.60                       384.00

Task Code:B017                Retention of Professionals/Fee Issues

Name                          Timekeeper Title                  Hours           Rate        Amount
Sean T. Greecher              Partner                            1.80         715.00        1,287.00
Allison S. Mielke             Associate                          0.10         490.00           49.00
Malak S. Doss                 Associate                          1.70         375.00          637.50
Shane M. Reil                 Associate                          0.20         525.00          105.00
Brenda Walters                Paralegal                          1.70         305.00          518.50
Melissa Romano                Paralegal                          0.30         295.00           88.50
Michael Girello               Paralegal                          0.90         305.00          274.50

Total                                                             6.70                      2,960.00

Task Code:B018                Fee Application Preparation

Name                          Timekeeper Title                  Hours           Rate        Amount
Sean T. Greecher              Partner                            0.60         715.00         429.00
Melissa Romano                Paralegal                          2.00         295.00         590.00

Total                                                             2.60                      1,019.00

Task Code:B020                Utility Services

Name                          Timekeeper Title                  Hours           Rate        Amount
Allison S. Mielke             Associate                          0.60         490.00         294.00

Total                                                             0.60                       294.00




                                                                                              Page Number 15
